Title: To James Madison from Joseph Spencer, 28 February 1788
From: Spencer, Joseph
To: Madison, James


D Sir
Orange County Febry. 28th 1788
The Federal Constitution, has it Enimyes in Orange as well as in other parts, Col. Thos. Barber offers as a Candedit for our March Election, he is as grate an Enimy to it as he posabley can be, & if not as grate as any it has, as grate as his abiliteys will alow him to be, which if our County men admired his Politickes no more then I do, the Constitution would have but Little to fear from that Quarter, but his unwared Labours Riding his Carquits & the Instrements he makes use of to Obtain his Election, misrepresents things in such Horred carrecters that the weker clas of the people are much predegessed agains it by which meens he has many which as yet, appears grately in favour of him, amoungs his Friends appears, in a General way the Baptus’s, the Prechers of that Society are much alarm’d fearing Relegious liberty is not Sufficiently secur’d thay pretend to other objections but that I think is the principle objection, could that be Removed by sum one Caperble of the Task I think thay would become friends to it, that body of people has become Very formible in pint of Elections, as I can think of no Gentln. of my Acquaintance so Suitible to the task as your Self I have taken the liberty to Request it of you, Several of your Conections in Orange Joines me in oppinion, thinking it would Answer a Valuable purpus for I am Cartain that pople Relye much on your integerity & Candure, Mr. Leeland & Mr. Bledsoe and Sanders are the most publick men of that Society in Orange, therefore as Mr. Leeland Lyes in your Way home from Fredricksburg to Orange would advise you’l call on him & Spend a few Howers in his Company, in Clos’d youl Receive his Objections which was Sent by me to, Barber, a Coppy I tooke, this copy was first Design’d for Capt Walker, but as I hoped youl be in this state in a few days thought proper to Send it to you, by which means youl be made Acquainted with their objections & have time to Consider them should you think it an Object worth yr. Attention, my fears are that Except you & yr. friends do Exerte yr. Selves Very much youl not obtain yr. Election in Orange Such are the predegeses of the people for in short there is nothing so Vile, but what the Constitution is Charged with, hope to See you in Orange in a few days I am with the Gratest Respect yr. most obedt h Sarve
Joseph Spencer
